Case: 17-13769   Date Filed: 07/24/2018   Page: 1 of 2


                                                            [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 17-13769
                            Non-Argument Calendar
                          ________________________

                  D.C. Docket No. 8:13-cr-00448-VMC-TGW-1


UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                     versus

THOMAS J. MULLEN, III,
                                                            Defendant-Appellant.
                          ________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                         ________________________

                                 (July 24, 2018)

Before MARCUS, WILLIAM PRYOR and ROSENBAUM, Circuit Judges.

PER CURIAM:

      Rosemary Cakmis, appointed counsel for Thomas J. Mullen, III in this direct

criminal appeal, has moved to withdraw from further representation of the
              Case: 17-13769    Date Filed: 07/24/2018   Page: 2 of 2


appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967).

Our independent review of the entire record reveals that counsel’s assessment of

the relative merit of the appeal is correct. Because independent examination of the

entire record reveals no arguable issues of merit, counsel’s motion to withdraw is

GRANTED, and Mullen’s revocation of supervised release and sentence are

AFFIRMED.




                                         2